Citation Nr: 0732152	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-26 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a hip disorder, 
based on theories of direct service incurrence and claimed as 
secondary to a service-connected left knee disability.

2.  Entitlement to service connection for a disorder of the 
lumbar spine, based on theories of direct service incurrence 
and claimed as secondary to a service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The veteran served on active duty from October 1974 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.

The claim of entitlement to service connection for a disorder 
of the lumbar spine being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record contains no current clinical diagnosis of a 
right or left hip disorder.  

2.  The preponderance of the evidence is against a finding 
that the veteran's claimed hip disorder is etiologically 
related either to service or to a service-connected left knee 
disability, and there is no current diagnosis of arthritis of 
either hip.


CONCLUSION OF LAW

The veteran's currently claimed hip disorder was not incurred 
in active military service, to include on a presumptive 
basis, nor is the claimed disorder secondarily related to any 
service-connected disability, to include a left knee 
disability.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act (VCAA), (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and her representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.

        A.  Duty to Notify

After a review of the claims folder, the Board is satisfied 
that the veteran was provided proper VCAA notice.  An April 
2003 letter informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  This letter also advised him of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, the letter essentially notified the veteran of the 
need to submit any pertinent evidence in his possession.  The 
Board observes that this letter was sent to the veteran prior 
to the December 2003 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  That specific notice was not 
provided for the veteran in this case; however inasmuch as 
the service connection claim (hips) on appeal is being denied 
herein, the matter is moot and adjudication of the claims on 
the merits is non-prejudicial to the claimant.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

        B.  Duty to Assist

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i).  The veteran's service medical records are 
associated with the claims folder, as well as private 
treatment records dated from 1981 to 1985.  The record also 
contains all relevant VA treatment records for the period 
from 1999 to 2003.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.

The veteran was afforded a VA joints examination in October 
2003.  This examination report notes complaints related to 
the veteran's claims on appeal as well as his service-
connected left knee disorder; at that time no disorder of 
either hip was diagnosed, although physical examination of 
the hips was performed.  The Board finds that a remand for an 
additional VA examination regarding the veteran's hip claim, 
which addresses etiology, is unnecessary because there is 
sufficient competent medical evidence to decide this claim.  
See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease, 
or, in the case of a secondary service connection claim, some 
indication that the claimed disability may be associated with 
a service-connected disability.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In the present case, 
there has been no clinical disability of either hip diagnosed 
at any time since the veteran's discharge from service in 
1975.  In light of the absence of any diagnosis of the 
currently claimed hip disorder, VA is not required to provide 
him with another examination and opinion regarding his claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Factual Background

In February 2003, the veteran filed his original claims for 
disorders of the hip (unspecified) and lower back, claimed as 
secondary to a service connected left knee disability.  

The veteran's service medical records reflect that the 
veteran had no clinical abnormalities of the upper and lower 
extremities, or of the spine when he was examined for 
purposes of enlistment in June 1974.  Records show that the 
veteran complained of left knee problems in May and October 
1975, diagnosed as chondromalacia, with indications of genu 
varium.  In September 1975, the veteran complained of 
stiffness in the head and back as well as a stuffy head, 
assessed as viral syndrome.  The records were entirely 
negative for any complaints, treatment or diagnosis relating 
to the hip or for any physical disability, injury or 
diagnosis relating to the spine.  The December 1975 
separation examination report revealed that the veteran had 
no clinical abnormalities of the upper and lower extremities, 
or of the spine.  

Private medical records reveal that the veteran underwent 
arthroscopic surgery of the left knee due to a torn meniscus 
in both October 1981 and January 1985.

VA records reflect moderate osteoarthritis of the left knee 
was diagnosed in April 1999.  An MRI done in October 1999 
revealed spondylosacroilzation, as well as degenerative 
changes and mild disc bulging of the lumbar spine.  Records 
dated in 2000 and 2001 are entirely negative for any 
documented complaints, treatment or diagnosis relating to the 
hips.  When examined by VA in October 2001, bilateral genu 
valgus with degenerative joint disease of the left knee was 
diagnosed; at that time, the veteran had no complaints 
relating to the hips.

In a February 2002 rating decision, service connection was 
established for left knee degenerative joint disease, 
assigned a 10 percent evaluation from December 2000.  In a 
July 2003 rating decision, a separate 10 percent evaluation 
was granted for left knee instability, also effective from 
December 2000.

VA records dated from May 2002 to December 2003 are again 
negative for any documented complaints, treatment or 
diagnosis relating to the hips.  When seen in January 2003, 
the veteran reported a variety of other complaints relating 
to left knee, neck and back pain, but not the hips. 

A VA examination of the joints was conducted in October 2003.  
The veteran reported that in about 2000, he began noticing 
burning symptoms in the sacroiliac region and gave a history 
of a bulging disc in the lumbar spine.  He indicated that due 
to his left knee problem, there was added strain to the back 
and hip region.  The veteran denied having any subluxation of 
the hip joints.  Physical examination revealed that the 
veteran ambulated with a steady gait.  The veteran reported 
having hip pain, but the examiner noted only pain in the 
sacroiliac region and specifically noted that there was no 
palpable tenderness in the area of the hip joints.  Range of 
motion testing revealed nearly full abduction and flexion in 
the hips bilaterally.  The diagnoses consisted of: 
degenerative joint disease of the left knee with chronic pain 
and decreased function; right knee sprain; sacroiliitis; and 
degenerative joint disease of the lumbar spine with chronic 
pain.  No clinical diagnosis or physical impairment of either 
hip was diagnosed and X-ray films taken of the hips were 
entirely normal.

Legal Analysis

The appellant is seeking entitlement to service connection 
for a disorder of the hips, claimed under the theories of 
both direct and secondary incurrence.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  When there is evidence that a chronic 
disease, including arthritis, manifests to a degree of 10 
percent or more within one year of leaving service, such 
disability shall be granted service connection on a 
presumptive basis.  38 C.F.R. § 3.307, 3.309 (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995). (The provisions of 38 
C.F.R. § 3.310 were amended, effective from October 10, 2006; 
however, the new provisions require that service connection 
not be awarded on an aggravation basis without establishing a 
pre-aggravation baseline level of disability and comparing it 
to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 
38 C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.)

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has 
also stated, "It is clear that to deny a claim on its merits, 
the evidence must preponderate against the claim."  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A careful review of the claims folder reveals that there is 
no current clinical diagnosis or physical disability or 
impairment of either hip.  During the more than 30 years 
since the veteran's discharge from service, the post service 
medical evidence fails to contain any documentation of a 
diagnosed disorder of either hip.  Significantly, VA medical 
records dated from 1999 to 2003 fail to document any 
complaints, treatment or diagnosis relating to either hip.  
In addition, the October 2003 VA examination report indicated 
that there was no objective evidence of either pain or 
tenderness in the region of the hip points, X-ray films of 
the hips were entirely normal; and again no clinical 
diagnosis or physical disability of either hip was identified 
at that time.  

While the veteran has expressed that the hip area is 
occasionally painful, VA does not generally grant service 
connection for pain alone, without an identified underlying 
basis for the symptom.  See Sanchez- Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.").  Without a diagnosis of 
underlying disorder of either hip, as is the case here, the 
Board cannot grant service connection for the claimed 
disorder, under any theory of entitlement.  To prevail on the 
issue of service connection, there must be medical evidence 
of a current disability.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997) (a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of 
a present disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability).

Thus, while the Board has considered the veteran's lay 
assertions, they do not outweigh the competent medical 
evidence of record, which does not indicate that the veteran 
currently has any clinical diagnosis relating to either hip 
and there is no X-ray evidence of arthritis in either hip.  
Regardless of the theory of entitlement, the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also 
Degmetich v. Brown, 104 F.3d 1328 (1997).  Since there is no 
currently diagnosed clinical disability of either hip, 
service connection is therefore not warranted on that basis 
alone.  Accordingly, any further analysis of the claim is 
unnecessary, as the theory of entitlement does not change the 
fact that the presence of a currently claimed disorder of the 
hips has not, as a threshold matter, been diagnosed and 
established.  In reaching its decision, the Board considered 
the benefit-of- the-doubt rule in making its determination.  
However, the preponderance of the evidence is against the 
veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for a hip disorder, either 
on the basis of direct service incurrence or as secondary to 
service-connected disability, or for arthritis of either hip, 
based on a presumption of service incurrence, is denied.




REMAND

Additional development is necessary before the Board can 
decide the claim of entitlement to service connection for a 
disorder of the lumbar spine.  The veteran has requested 
consideration of the claim based on theories of direct 
service incurrence and claimed as secondary to a service-
connected left knee disability, the secondary claim being the 
primary theory of entitlement.

A brief summary of the evidence shows that upon VA 
examination of October 2003, diagnoses of sacroiliitis and 
degenerative joint disease were made.  Earlier VA medical 
records also show that hypertrophic spondylosis was also 
diagnosed.  The examiner opined that low back pain and 
sacroiliitis were at least in part due to bilateral knee 
conditions.  The examiner explained that due to altered 
weight bearing caused by knee problems, the veteran had added 
strain to those areas causing some chronic pain.   

Initially, the Board notes that in light of the above 
opinion, a remand is necessary for the purpose of obtaining a 
clear medical opinion regarding the etiology of all currently 
diagnosed disorders of the lumbar spine.  Initially, the 
Board points out that service connection is not in effect for 
both knees, only for a left knee disability; and therefore 
the opinion regarding a secondary relationship must be 
confined to consideration of the service-connected left knee 
disorder only.  Moreover, back pain in and of itself is not 
considered a disability for which service connection may be 
granted.  The Court in Sanchez- Benitez v. West, 13 Vet. App. 
282 (1999) held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
granted.  Furthermore, the VA examiner did not provide any 
opinion regarding the etiology of diagnosed degenerative 
joint disease of the lumbar spine.  

Thus, the Board concludes that a VA examination is necessary 
to determine whether any of the veteran's currently diagnosed 
disorders of the lumbar spine are attributable to service or 
are otherwise related to a service connected left knee 
disability.

As a final note, during the pendency of this appeal, on March 
3, 2006, the Court issued a decision in Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006), which held that VCAA notice 
must include notice regarding the disability rating and the 
effective date.  The Board notes that no such notice was 
provided to the veteran.  Thus, on remand, notice regarding 
the disability rating and effective date should be sent to 
the veteran.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
regarding the disability rating and 
effective date with regards to his claim 
of entitlement to service connection for 
a disorder of the lumbar spine.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006).

2.  Following completion of the above, 
schedule the veteran for a VA examination 
in order to determine the etiology of his 
claimed disorder of his lumbar spine, 
which has been variously diagnosed to 
include: sacroiliitis, degenerative joint 
disease and hypertrophic spondylosis.  
Any indicated tests should be 
accomplished and X-ray films should be 
taken if necessary.  The claims file must 
be made available to the examiner; the 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  Following a review of the 
claims file and an examination of the 
veteran, the examiner should specifically 
provide diagnoses of all clinical 
disorders/physical impairment affecting 
the lumbar spine, (the examiner should 
specifically identify those diagnosed 
conditions which are manifested solely or 
primarily by pain, without any 
accompanying physical disability), and 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that as 
to each and all diagnosed conditions of 
the lumbar spine, these manifested during 
his active duty service or are otherwise 
related to the veteran's military 
service.  

The examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), as to each and all 
diagnosed condition of the lumbar spine, 
that each is proximately due to or been 
chronically worsened by his service 
connected left knee disability.  A 
detailed rationale should be provided for 
all opinions given and the factors upon 
which the medical opinion is based must 
be set forth in the report.  

If it cannot be determined whether any 
currently diagnosed clinical disorder of 
the lumbar spine is related to military 
service or to service connected left knee 
disability, on a medical scientific basis 
and without invoking processes related to 
guesses or based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the 
examination report, with an explanation 
as to why this is so.

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's claim 
of entitlement to service connection for 
a disorder of the lumbar spine should be 
readjudicated.  If the claim remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


